     Case 2:21-cv-01395-JAD-NJK Document 3 Filed 07/30/21 Page 1 of 4



1
2
3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     RONALD J. ALLISON,                                          Case No. 2:21-cv-01395-JAD-NJK
6                                               Plaintiff                       ORDER
7            v.
8     CLARK COUNTY COURTS, et al.,
9                                            Defendants
10
11   I.     DISCUSSION

12          On July 26, 2021, Plaintiff, an inmate currently located at Southern Adult Mental Health

13   Services, submitted a document titled Class Action Lawsuit. Docket No. 1-1. Plaintiff has not

14   submitted an application to proceed in forma pauperis or paid the full $402 filing fee in this matter.

15          Complaint

16          The Court notes that Plaintiff has titled his document at Docket No. 1-1 Class Action

17   Lawsuit. However, a person who is not represented by an attorney may not file a class action

18   lawsuit. In addition, Plaintiff's document at Docket No. 1-1 does not comply with Local Special

19   Rule 2-1 ("LSR 2-1"). Under LSR 2-1, a civil rights complaint filed by a person who is not

20   represented by an attorney must be submitted on the form provided by the Court or must be legible

21   and contain substantially all the information called for by the court's form. As such, the Court

22   grants Plaintiff a one-time extension until on or before September 28, 2021, to submit a complaint

23   on his own behalf to the Court in compliance with LSR 2-1. The Court will also provide Plaintiff

24   a copy of the Court's § 1983 complaint form with instructions.

25   ....

26   ....

27   ....

28   ....
     Case 2:21-cv-01395-JAD-NJK Document 3 Filed 07/30/21 Page 2 of 4



1            Application to Proceed in Forma Pauperis
2            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil
3    action in this Court may apply to proceed in forma pauperis in order to file the civil action without
4    prepaying the full $402 filing fee. 1 To apply for in forma pauperis status, the inmate must submit
5    all three of the following documents to the Court:
6            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
7            approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
8            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
9            (i.e. page 4 of this Court’s approved form), and
10           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
11           six-month period.
12           The Court will grant Plaintiff a one-time extension to file a fully complete application to
13   proceed in forma pauperis containing all three of the required documents, or in the alternative, pay
14   the full $402 filing fee for this action on or before September 28, 2021. Absent unusual
15   circumstances, the Court will not grant any further extensions of time. If Plaintiff does not file a
16   fully complete application to proceed in forma pauperis with all three required documents or pay
17   the full $402 filing fee on or before September 28, 2021, this case will be subject to dismissal
18   without prejudice for Plaintiff to file a new case with the Court when Plaintiff has all three of the
19   documents needed to file a fully complete application to proceed in forma pauperis or pays the
20   full $402 filing fee.
21           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
22   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
23   with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
24   an application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
25   September 28, 2021 to proceed with this case.
26
27           1  Plaintiff has initiated numerous other cases in this Court without either paying the filing
     fee or filing an application to proceed in forma pauperis. Plaintiff is on notice that he must comply
28   with the requirements set forth in 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2. Failure to do
     so in the future may result in sanctions.

                                                     -2-
     Case 2:21-cv-01395-JAD-NJK Document 3 Filed 07/30/21 Page 3 of 4



1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to
3    Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a copy of
4    his original document at Docket No. 1-1.
5           IT IS FURTHER ORDERD that Plaintiff will have until on or before September 28, 2021
6    to submit a complaint on his own behalf to the Court in compliance with LSR 2-1.
7           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint in compliance with
8    LSR 2-1 on or before September 28, 2021, this case will be subject to dismissal without prejudice
9    for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff is able to
10   file a complaint in compliance with LSR 2-1.
11          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
12   form application to proceed in forma pauperis by an inmate, as well as the document entitled
13   information and instructions for filing an in forma pauperis application.
14          IT IS FURTHER ORDERED that, on or before September 28, 2021, Plaintiff will either
15   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
16   administrative fee) or file with the Court:
17          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
18          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
19          3),
20          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
21          (i.e. page 4 of this Court’s approved form), and
22          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
23          six-month period.
24   ....
25   ....
26   ....
27   ....
28   ....



                                                    -3-
     Case 2:21-cv-01395-JAD-NJK Document 3 Filed 07/30/21 Page 4 of 4



1            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete an application
2    to proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil
3    action on or before September 28, 2021, this case will be subject to dismissal without prejudice
4    for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has all three
5    documents needed to file a complete application to proceed in forma pauperis or pays the full $402
6    filing fee.
7            DATED: July 30, 2021.
8
9                                                   NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -4-
